Citation Nr: 0020180	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-12 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pinched nerve with 
cervical spurs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a September 1997 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a pinched nerve with cervical spurs.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing a causal relationship, or nexus, between the 
appellant's cervical spine disability and/or carpal tunnel 
syndrome and his active service.

2.  The appellant's claim for service connection for a 
pinched nerve with cervical spurs is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a pinched 
nerve with cervical spurs is not well grounded, and there is 
no further duty to assist the appellant in the completion of 
his application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he manifests a pinched nerve with 
cervical spurs which is causally related to an in- service 
injury.  In making a claim for service connection, he has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
must present a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Additionally, arthritis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

According to his statements and testimony of record, the 
appellant contends that he originally injured his neck during 
a wrestling incident in service.  In this respect, he 
indicates that, in approximately 1966, he incurred a 
"crushing" trauma to the neck when a servicemate placed him 
in a headlock while horseplaying in the barracks.  He further 
indicates that he immediately felt pain in his neck, across 
his shoulders and down both arms.  He was briefly 
immobilized, but he did not seek medical care.  Over time, 
his pain gradually lessened but did not completely resolve.  
Post- service, he states that he experienced continuity of 
symptomatology which he treated with ice packs, aspirin, 
painkillers and chiropractic treatment.  He also sought 
treatment from his family doctor, but could not recall his 
first date of treatment.  He further recalled undergoing 
employment physical examinations several years after service, 
but he could not recall the doctors' names and he wasn't 
informed that he had a disability.  He denied any other 
trauma injury to the neck, and he attributes his current 
complaints of neck pain and arm numbness to his in- service 
injury.

The appellant's service medical records are negative for 
complaint, treatment, manifestation or diagnosis of a neck 
injury.  His separation examination, dated in June 1967, 
revealed his denial of "painful joints," "painful or trick 
shoulder or elbow," and/or "neuritis" and he was given a 
"normal" clinical evaluation of the neck, upper extremities 
and "spine, other musculoskeletal."  For the limited 
purposes of a well grounded analysis, however, the Board will 
presume the truthfulness of his assertions that he 
experienced neck and arm pain following an in- service 
injury, as required by King v. Brown, 5 Vet.App. 19, 21 
(1993).

Post- service, private medical records from William T. 
Wright, M.D., first reveal the appellant's complaint of arm 
discomfort in March 1976.  At that time, he was given a 
diagnosis of "probable peripheral neuritis."  The record 
next reveals his 1984 complaint of pain in the right 
posterior neck and shoulder with a diagnosis of "posterior 
cervical neuritis."  His medical records from Andre J. 
Fontana, M.D., dated in October 1996, revealed magnetic 
resonance imaging (MRI) scan findings of spondylitic changes 
of C5 through C7, a broad annular bulge at C5- C6 and severe 
degenerative changes of C6- C7.  Additionally, a nerve 
conduction study revealed bilateral carpal tunnel syndrome.  
A VA spine examination, dated in July 1997, indicated a 
diagnosis of cervical spondylosis and/or carpal tunnel 
syndrome.

Upon review of the pertinent evidence, the Board finds that 
the appellant's claim of service connection for a pinched 
nerve with cervical spurs must be denied as not well 
grounded.  In this respect, there is no competent medical 
evidence of record establishing a causal relationship, or 
nexus, between the appellant's cervical spine disability 
and/or carpal tunnel syndrome and his active service.  There 
is also no evidence of cervical spondylosis in service or to 
a degree of ten percent or more within one year therefrom.  
The appellant's bare allegations relating his in- service 
injury and symptoms to his currently diagnosed disability, in 
and of themselves, are insufficient to well ground his claim.  
See Savage v. Gober, 10 Vet.App. 488 (1997); Wade v. West, 11 
Vet.App. 302 (1998).  See generally Sanchez-Benitez v. West, 
13 Vet.App. 282, 285 (1999) (lay assertions of neck pain are 
insufficient to establish the existence of a neck 
disability).  This is so because laypersons are not capable 
of opining on matters regarding the medical cause of 
symptoms.  Espiritu, 2 Vet.App. 492 (1992).

In the absence of competent medical evidence establishing a 
causal relationship, or nexus opinion, between the alleged 
in- service injury and the current disability, the Board must 
deny the appellant's claim of service connection for a 
pinched nerve with cervical spurs as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application with respect to his service 
connection claims.  In this respect, the RO has issued a 
Statement of the Case and a subsequent Supplemental Statement 
of the Case which have notified him of the reasons and basis 
for the denial of his claims.  Additionally, the RO has 
obtained all treatment records identified by him as both 
available and relevant to his claim, and he has testified 
before the both the RO and the undersigned.  The Board 
discerns no additional sources of relevant information which 
may be obtained concerning the present claim.  Accordingly, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

ORDER

The claim for service connection for a pinched nerve with 
cervical spurs is denied as not well grounded.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

